DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-27, 39-51, 54-55, 57 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means in claim 52.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 11-14, 28-30, 35-38, 52-53, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da et al. (US 2021/0328747 A1) (Da herein after) in view of Hasegawa et al. (US 2022/0026517 A1) (Hasegawa herein after).

Re Claims 1 and 56, Da discloses a method, at a transmitting device, of indicating beam-related information for positioning of a user equipment (UE) in a wireless wideband system and a non-transitory computer-readable medium storing instructions for indicating beam-related information for positioning of a user equipment (UE) in a wireless wideband system, the instructions comprising code ([0043]), the method comprising: 
receiving an indication of a planned beam measurement of a radio frequency (RF) reference signal for the positioning of the UE (LMF entity issues an OTDOA information request message to the base station, [0108]); 
transmitting the RF reference signal (the base station reports the second positioning assistance data containing the third beam information of the third beam reference signal sent by the base station to the LMF entity through an OTDOA information response message, where the third beam reference signal is PRS and/or DL-RS, [0109]); and 
sending, to either or both of a positioning entity or a receiving device, information indicative of a shape of a beam used in transmitting the RF reference signal (the third beam information includes some or all of: a PRS beam identifier, a PRS beam direction, a PRS beam width, a DL-RS beam identifier, a DL-RS beam direction, a DL-RS beam width, and a QCL association relationship between DL-RS beam and PRS beam, [0079]).
Da discloses the claimed invention except explicitly teaches wherein the shape of the beam is frequency dependent.
However, Hasegawa discloses a positioning method in wireless communication system wherein use of a relatively wide beam in FR1 eliminates the need to associate the PRS with a beam number, which thus allows the PRS to be transmitted over a wide range like a broadcast signal. In a frequency band higher than FR1, called FR2, due to use of a beam having a relatively small width, the base station 10 needs to inform the terminal device 20 of information on the beam used for transmission of the PRS to allow the terminal device 20 to accurately receive the PRS ([0096]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Da, by making use of the technique taught by Hasegawa, in order to improve the reception characteristic.
Both references are within the same field of digital signal processing, and in particular of positioning method in wireless communication, the modification does not change a fundamental operating principle of Da, nor does Da teach away from the modification (Da merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the frequency dependent beam width taught by Hasegawa is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the shape of the beam is frequency dependent. 

Re Claim 2, the combined teachings disclose the method of claim 1, Da discloses wherein the positioning entity comprises the receiving device (the base station reports the second positioning assistance data containing the third beam information of the third beam reference signal sent by the base station to the LMF entity through an OTDOA information response message, where the third beam reference signal is PRS and/or DL-RS, [0109], transceiver 702, Figure 7, [0142]).

Re Claim 3, the combined teachings disclose the method of claim 1, Da discloses wherein the positioning entity comprises the UE, a Transmission Reception Point (TRP), or a location server (terminal and LMF, Figure 1, [0066]-[0068]).

Re Claim 4, the combined teachings disclose the method of claim 1, Da discloses wherein the transmitting device comprises a TRP or a UE (the base station reports the second positioning assistance data containing the third beam information of the third beam reference signal sent by the base station to the LMF entity through an OTDOA information response message, where the third beam reference signal is PRS and/or DL-RS, [0109]).

Re Claim 5, the combined teachings disclose the method of claim 1, Hasegawa discloses wherein the planned beam measurement comprises an Angle of Arrival (AoA) or Angle of Departure (AoD) measurement (the ECID method estimates the time required from transmission to reception in uplink and in downlink, and the angle of arrival to identify the location of a terminal device. A Cell Reference Signal (CRS) is used in downlink, and a Sounding Reference Signal (SRS) is used in uplink. Moreover, a base station including a transmitting device that transmits a PRS for use in positioning in the OTDOA method allocates the PRS in time domain and in frequency domain to avoid the position of a Cell-specific Reference Signal (CRS) used only in LTE. A CRS is a cell-specific reference signal defined in an LTE specification to be used, for example, for measurement of downlink reception quality, [0006]).

Re Claim 6, the combined teachings disclose the method of claim 1, Da discloses wherein the information indicative of the shape of the beam comprises information indicative of: gain of the beam in a plurality of azimuth and elevation directions, a boresight and width of a main lobe of the beam, a radiation pattern of antenna elements of an antenna panel used to transmit the beam, a shape of the beam for a reference frequency or bandwidth, or an identifier identifying information descriptive of the shape of the beam indexed at the receiving device, or a combination thereof (the third beam information includes some or all of: a PRS beam identifier, a PRS beam direction, a PRS beam width, a DL-RS beam identifier, a DL-RS beam direction, a DL-RS beam width, and a QCL association relationship between DL-RS beam and PRS beam, [0079]).

Re Claim 11, the combined teachings disclose the method of claim 1, Da discloses wherein the beam is one of a plurality of beams used to transmit the RF reference signal (the base station reports the second positioning assistance data containing the third beam information of the third beam reference signal sent by the base station to the LMF entity through an OTDOA information response message, where the third beam reference signal is PRS and/or DL-RS, [0109]), and wherein the method further comprises sending, to either or both of the positioning entity or the receiving device, information indicative of shape of the beam for each beam in the plurality of beams (the third beam information includes some or all of: a PRS beam identifier, a PRS beam direction, a PRS beam width, a DL-RS beam identifier, a DL-RS beam direction, a DL-RS beam width, and a QCL association relationship between DL-RS beam and PRS beam, [0079]).

Re Claim 12, the combined teachings disclose the method of claim 11, Da discloses wherein each beam in the plurality of beams corresponds to a respective frequency layer, bandwidth part (BWP), or configured contiguous blocks of frequency for the RF reference signal (The measurement method given in the embodiments of the present application is applicable to an NR system that uses multiple beams for transmitting signals. The NR system supports the transmission of multiple signal beams in different directions in all frequency ranges. For example, the protocol stipulates that a Synchronization Signal block (SSB) burst can contain up to L SSBs (L=4 in the frequency band below 3GHz, L=8 in the frequency band between 3 GHz and 6 GHz, L=64 in the frequency band above 6 GHz), and the transmission beam directions of the SSBs are generally different., [0063]).

Re Claim 13, the combined teachings disclose the method of claim 11, Da discloses further comprising determining a format for the information indicative of a shape of the beam based, at least in part, on whether the information indicative of the shape of the beam is sent to the UE via L1, L2, or L3 signaling (different layer signaling are part of reference signal transmission in 3GPP and 5G, [0004], [0070]-[0071]).

Re Claim 14, the combined teachings disclose the method of claim 1, Da discloses wherein the information indicative of the shape of the beam comprises information indicative of one or more differences between the shape of the beam used in the transmission of the RF reference signal and a reference beam shape (the third beam information includes some or all of: a PRS beam identifier, a PRS beam direction, a PRS beam width, a DL-RS beam identifier, a DL-RS beam direction, a DL-RS beam width, and a QCL association relationship between DL-RS beam and PRS beam, [0079]). 

Re Claims 28 and 52, Da discloses a transmitting device and apparatus for indicating beam-related information for positioning of a user equipment (UE) in a wireless wideband system, the transmitting device comprising: 
a transceiver; a memory; and one or more processors communicatively coupled with the transceiver and the memory (transceiver, processor, [0131]), wherein the one or more processors are configured to: 
receive an indication of a planned beam measurement of a radio frequency (RF) reference signal for the positioning of the UE (LMF entity issues an OTDOA information request message to the base station, [0108]); 
transmit, via the transceiver, the RF reference signal (the base station reports the second positioning assistance data containing the third beam information of the third beam reference signal sent by the base station to the LMF entity through an OTDOA information response message, where the third beam reference signal is PRS and/or DL-RS, [0109]); and 
send, to either or both of a positioning entity or a receiving device, information indicative of a shape of a beam used in transmitting the RF reference signal (the third beam information includes some or all of: a PRS beam identifier, a PRS beam direction, a PRS beam width, a DL-RS beam identifier, a DL-RS beam direction, a DL-RS beam width, and a QCL association relationship between DL-RS beam and PRS beam, [0079]).
Da discloses the claimed invention except explicitly teaches wherein the shape of the beam is frequency dependent.
However, Hasegawa discloses a positioning method in wireless communication system wherein use of a relatively wide beam in FR1 eliminates the need to associate the PRS with a beam number, which thus allows the PRS to be transmitted over a wide range like a broadcast signal. In a frequency band higher than FR1, called FR2, due to use of a beam having a relatively small width, the base station 10 needs to inform the terminal device 20 of information on the beam used for transmission of the PRS to allow the terminal device 20 to accurately receive the PRS ([0096]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Da, by making use of the technique taught by Hasegawa, in order to improve the reception characteristic.
Both references are within the same field of digital signal processing, and in particular of positioning method in wireless communication, the modification does not change a fundamental operating principle of Da, nor does Da teach away from the modification (Da merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the frequency dependent beam width taught by Hasegawa is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the shape of the beam is frequency dependent. 

Re Claim 29, the combined teachings disclose the transmitting device of claim 28, Da discloses wherein the transmitting device comprises a TRP or a UE (the base station reports the second positioning assistance data containing the third beam information of the third beam reference signal sent by the base station to the LMF entity through an OTDOA information response message, where the third beam reference signal is PRS and/or DL-RS, [0109]).

Re Claim 30, the combined teachings disclose the transmitting device of claim 28, Da discloses wherein the one or more processors are configured to include, in the information indicative of the shape of the beam: gain of the beam in a plurality of azimuth and elevation directions, a boresight and width of a main lobe of the beam, a radiation pattern of antenna elements of an antenna panel used to transmit the beam, a shape of the beam for a reference frequency or bandwidth, or an identifier identifying information descriptive of the shape of the beam indexed at the receiving device, or a combination thereof (the third beam information includes some or all of: a PRS beam identifier, a PRS beam direction, a PRS beam width, a DL-RS beam identifier, a DL-RS beam direction, a DL-RS beam width, and a QCL association relationship between DL-RS beam and PRS beam, [0079]).

Re Claim 35, the combined teachings disclose the transmitting device of claim 28, Da discloses wherein the beam is one of a plurality of beams used to transmit the RF reference signal (the base station reports the second positioning assistance data containing the third beam information of the third beam reference signal sent by the base station to the LMF entity through an OTDOA information response message, where the third beam reference signal is PRS and/or DL-RS, [0109]), and wherein the one or more processors are further configured to send, to either or both of the positioning entity or the receiving device, information indicative of shape of the beam for each beam in the plurality of beams (the third beam information includes some or all of: a PRS beam identifier, a PRS beam direction, a PRS beam width, a DL-RS beam identifier, a DL-RS beam direction, a DL-RS beam width, and a QCL association relationship between DL-RS beam and PRS beam, [0079]).

Re Claim 36, the combined teachings disclose the transmitting device of claim 35, Da discloses wherein each beam in the plurality of beams corresponds to a respective frequency layer, bandwidth part (BWP), or configured contiguous blocks of frequency for the RF reference signal (The measurement method given in the embodiments of the present application is applicable to an NR system that uses multiple beams for transmitting signals. The NR system supports the transmission of multiple signal beams in different directions in all frequency ranges. For example, the protocol stipulates that a Synchronization Signal block (SSB) burst can contain up to L SSBs (L=4 in the frequency band below 3GHz, L=8 in the frequency band between 3 GHz and 6 GHz, L=64 in the frequency band above 6 GHz), and the transmission beam directions of the SSBs are generally different., [0063]).

Re Claim 37, the combined teachings disclose the transmitting device of claim 35, Da discloses wherein the one or more processors are further configured to determine a format for the information indicative of a shape of the beam based, at least in part, on whether the information indicative of the shape of the beam is sent to the UE via L1, L2, or L3 signaling (different layer signaling are part of reference signal transmission in 3GPP and 5G, [0004], [0070]-[0071]).

Re Claim 38, the combined teachings disclose the transmitting device of claim 28, Da discloses wherein the one or more processors are configured to include, in the information indicative of the shape of the beam, information indicative of one or more differences between the shape of the beam used in the transmission of the RF reference signal and a reference beam shape (the third beam information includes some or all of: a PRS beam identifier, a PRS beam direction, a PRS beam width, a DL-RS beam identifier, a DL-RS beam direction, a DL-RS beam width, and a QCL association relationship between DL-RS beam and PRS beam, [0079]).

Re Claim 53, the combined teachings disclose the apparatus of claim 52, Da discloses wherein the planned beam measurement comprises an Angle of Arrival (AoA) or Angle of Departure (AoD) measurement (the ECID method estimates the time required from transmission to reception in uplink and in downlink, and the angle of arrival to identify the location of a terminal device. A Cell Reference Signal (CRS) is used in downlink, and a Sounding Reference Signal (SRS) is used in uplink. Moreover, a base station including a transmitting device that transmits a PRS for use in positioning in the OTDOA method allocates the PRS in time domain and in frequency domain to avoid the position of a Cell-specific Reference Signal (CRS) used only in LTE. A CRS is a cell-specific reference signal defined in an LTE specification to be used, for example, for measurement of downlink reception quality, [0006]).

Allowable Subject Matter
Claims 7-10, 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631